THOMAS, District Judge.
After such an examination of the question involved, and a careful review of all the authorities cited, and many others, as I have been able to give, I have reached the following conclusion; That the land in question was reserved and withdrawn from the operation of the pre-emption and homestead laws by the secretary of the interior, and that he had legal authority to make such withdrawal, and that no right of complainant ever attached to said land by virtue of his pretended pre-emption claim. I have considered all the other questions involved, and am compelled to hold that the bill must -be dismised. Let a decree be entered dismissing the complainant's bill, at his costs. The decree must be entered as of the date the case was submitted in open court. Let a stay be granted for GO day's from the date of the decree as to all matters of proceeding except the entry of said decree, to enable the complainant to take such action as he may be advised. Tiie complainant duly excepted to this order.